— Order, Supreme Court, New York County (Ellen Gesmer, J.), entered April 6, 2011, which, insofar as appealed from as limited by the briefs, upon defendant wife’s motion for *521various relief, awarded defendant interim maintenance in the amount of $12,457.25 per month, temporary child support in the amount of $9,375 per month and interim counsel fees in the amount of $25,000, unanimously affirmed, without costs.
The court properly considered the factors under Domestic Relations Law § 236 (B) (5-a) (e) (1) to arrive at an interim maintenance award. As its order indicates, the court adjusted the award based on its consideration of the statutory factors, including the standard of living established during the marriage. Likewise, the court properly considered the statutory factors in awarding temporary child support (Domestic Relations Law § 240 [1-b]). The court also properly determined that defendant, as the less-monied spouse, was entitled to an award of counsel fees (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.